Appeal from an order of filiation entered in the above-entitled proceeding against the said defendant in the office of the clerk of the county of St. Lawrence, Children’s Court, on the 29th day of May, 1936. The order decides that the complainant is an unmarried woman residing in the town of Gouverneur and that a child was bom to her about July 17, 1935, at Syracuse, N. Y., and that the defendant is the father of said child born out of lawful wedlock and that he is liable for the support and education and maintenance of said child. The order provides for the payment of certain sums of money and provides for the giving of a bond for the support and maintenance of the child and to indemnify the public authorities against the expense. The evidence in the record is sufficient to support the order appealed from. Order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.